


114 SRES 238 IS: Expressing the determination of the Senate that the 60-calendar day period for congressional review of the nuclear agreement with Iran did not begin with the transmittal of the agreement on July 19, 2015, because that transmittal did not include all materials required to be transmitted pursuant to the Iran Nuclear Agreement Review Act of 2015.
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
114th CONGRESS
1st Session
S. RES. 238
IN THE SENATE OF THE UNITED STATES

July 30, 2015
Mr. Cruz submitted the following resolution; which was referred to the Committee on Foreign Relations

RESOLUTION
Expressing the determination of the Senate that the 60-calendar day period for congressional review of the nuclear agreement with Iran did not begin with the transmittal of the agreement on July 19, 2015, because that transmittal did not include all materials required to be transmitted pursuant to the Iran Nuclear Agreement Review Act of 2015.
 
 
Whereas section 135(a) of the Atomic Energy Act of 1954, as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17), states that Not later than 5 calendar days after reaching an agreement with Iran relating to the nuclear program of Iran, the President shall transmit to the appropriate congressional committees and leadership … the agreement, as defined in subsection (h)(1), including all related materials and annexes;;  Whereas, under section 135(h)(1) of such Act (as so added), the term agreement is defined as an agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not, including any joint comprehensive plan of action entered into or made between Iran and any other parties, and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.; 
Whereas section 135(b)(1) of such Act (as so added) states that During the 30-calendar day period following transmittal by the President of an agreement pursuant to subsection (a), the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review such agreement.;  Whereas section 135(b)(2) of such Act (as so added) states that The period for congressional review under paragraph (1) shall be 60 calendar days if an agreement, including all materials required to be transmitted to Congress pursuant to subsection (a)(1), is transmitted pursuant to subsection (a) between July 10, 2015, and September 7, 2015.; 
Whereas section 135(b)(3) of such Act (as so added) states that prior to and during the period for transmission of an agreement in subsection (a)(1) and during the period for congressional review provided in paragraph (1), including any additional period as applicable under the exception provided in paragraph (2), the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement described in subsection (a).;  Whereas the Joint Comprehensive Plan of Action was agreed to on July 14, 2015, by the nations of China, France, Russia, the United Kingdom, Germany, the United States, and Iran; 
Whereas the Department of State asserted that it had transmitted to Congress the Joint Comprehensive Plan of Action, its annexes, and related materials on July 19, 2015;  Whereas Senator Tom Cotton of Arkansas and Congressman Mike Pompeo of Kansas were informed by officials from the International Atomic Energy Agency of additional side agreements with Iran that were not included in the Department of State's transmission to Congress; 
Whereas guidance materials related to sanctions relief, sanctions interpretations, and licensing policy described in the Joint Comprehensive Plan of Action were not included in the Department of State's transmission to Congress; and  Whereas the integrity of the proceedings of the Senate is compromised by the inability of the Senate and its committees to carry out the review provided under section 135(b)(3) of the Atomic Energy Act of 1954 because of the absence of all documents required to be transmitted under that section: Now, therefore, be it 
 
That it is the determination of the Senate that— (1)for purposes of section 135(b)(2) of the Atomic Energy Act of 1954, as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17), the 60-calendar day period for congressional review of the agreement with Iran relating to the nuclear program of Iran did not begin with the transmittal of the agreement on July 19, 2015, because that transmittal did not include all materials required to be transmitted under the definition of the term agreement under section 135(h)(1) of such Act (as so added), including specifically side agreements with Iran and United States Government-issued guidance materials in relation to Iran; and 
(2)the 60-calendar day period for review of such agreement in the Senate cannot be considered to have begun until the Majority Leader certifies that all of the materials required to be transmitted under the definition of the term agreement under such Act, including any side agreements with Iran and United States Government-issued guidance materials in relation to Iran, have been transmitted to the Majority Leader.   